Title: John Adams to States General of the Netherlands, 2 July 1784
From: Adams, John
To: States General of the Netherlands


        
          Fait a la Hayele 2. Juillet 1784
          Hauts et Puissants Seigneurs
        
        Le Sousigne Ministre Plenipotentiaire des Etats Unis de L’Amerique, a l’honneur de proposer, qu’il laissa l’année passée, a Paris, quelques Effets, en Habillemens, Papiers, Livres, Argenterie &c dont il S’etoit Servi pendant Son Sejour dans cette Ville—qu’il envoya, il y a quelque tems, un Exprès, nommé Egberts D’Amsterdam, pour transporter ces Effets a la Haye; que le dit Expres est maintenant à Bruxelles avec les dits Effets contenus en trois Malles. Le Sousigné prie Vos Hauts Puissances, de vouloir faire depecher, ou de lui accorder, un Passeport pour le dit Egberts avec ces Effets, Sans payer des Droits
        
          Signé. John Adams
        
       
        TRANSLATION
        
          High and Mighty Lords
          Done at The Hague, 2 July 1784
        
        The undersigned minister plenipotentiary of the United States of America has the honor of declaring that he left last year at Paris some effects, including clothing, papers, books, silverware, etc., which he had used during his stay in that city; that he sent sometime ago an express named Egberts of Amsterdam to transport those effects to The Hague; and that the said express is now at Brussels with the said effects contained in three trunks. The undersigned entreats Your High Mightinesses to be so kind as to dispatch or grant to him a passport for the said Egberts along with his effects, without payment of duties.
        
          Signed John Adams
        
       